                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Gary D. Scheff,                         )
                                        )
                Plaintiff,              )       ORDER
                                        )
        vs.                             )
                                        )
Blue Cross Blue Shield of North         )       Case No. 4:15-cv-173
Dakota,                                 )
                                        )
                Defendant.              )


        The court entered an order on November 16, 2016, staying the above-entitled action. It held

a status conference in the above-entitled action on November 13, 2018. Pursuant to its discussion

with the parties at the conference, the court lifts the stay. Plaintiff shall have until January 1, 2019,

to file a discovery motion. Defendant shall have until January 31, 2019, to file a response.

        IT IS SO ORDERED.

        Dated this 13th day of November, 2018.

                                                        /s/ Charles S. Miller, Jr.
                                                        Charles S. Miller, Jr., Magistrate Judge
                                                        United States District Court
